IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42497

STATE OF IDAHO,                                 )     2015 Unpublished Opinion No. 508
                                                )
       Plaintiff-Respondent,                    )     Filed: May 28, 2015
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
LEON RICHARD MURRAY,                            )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Lynn G. Norton, District Judge.

       Judgment of conviction and unified ten-year sentence with three-year determinate
       term for burglary, affirmed; order denying I.C.R. 35 motion for reduction of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                        Before LANSING, Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge



PER CURIAM
       Leon Richard Murray pleaded guilty to burglary, Idaho Code § 18-1401; misdemeanor
domestic battery, I.C. §§ 18-918(2)(a), 18-903; and malicious injury to property, I.C. § 18-
7001(1). The district court imposed a unified sentence of ten years with three years determinate
for burglary and concurrent sentences of 180 days for each of the two misdemeanors. Murray
filed an Idaho Criminal Rule 35 motion, which the district court denied. Murray appeals,
contending that his burglary sentence is excessive.


                                                1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Murray’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we apply the same criteria used for determining the
reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct.
App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of the record,
including any new information submitted with Murray’s Rule 35 motion, we conclude no abuse
of discretion has been shown.
        Accordingly, Murray’s judgment of conviction and sentence, and the district court’s
order denying Murray’s Rule 35 motion, are affirmed.




                                                     2